
	
		II
		Calendar No. 623
		110th CONGRESS
		2d Session
		S. 2807
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2008
			Mr. Coburn introduced
			 the following bill; which was read the first time
		
		
			April 3, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To protect the liberty and property of all
		  Americans.
	
	
		I
			This Act may be cited as the
			 Land and Liberty Protection Act of
			 2008.
			II
			1.Short titleThis title may be cited as the
			 Protecting Americans From Violent
			 Crime Act of 2008.
			2.Congressional
			 findingsCongress finds the
			 following:
				(1)The Second
			 Amendment to the Constitution provides that the right of the people to
			 keep and bear Arms, shall not be infringed.
				(2)Section 2.4(a)(1)
			 of title 36, Code of Federal Regulations, provides that except as
			 otherwise provided in this section and parts 7 (special regulations) and 13
			 (Alaska regulations), the following are prohibited: (i) Possessing a weapon,
			 trap or net, (ii) Carrying a weapon, trap or net, (iii) Using a weapon, trap or
			 net.
				(3)Section 27.42 of
			 title 50, Code of Federal Regulations, provides that, except in special
			 circumstances, citizens of the United States may not possess, use, or
			 transport firearms on national wildlife refuges of the United States
			 Fish and Wildlife Service.
				(4)The regulations
			 described in paragraphs (2) and (3) prevent individuals complying with Federal
			 and State laws from exercising the second amemdment rights of the individuals
			 while at units of—
					(A)the National Park
			 System; and
					(B)the National
			 Wildlife Refuge System.
					(5)The existence of
			 different laws relating to the transportation and possession of firearms at
			 different units of the National Park System and the National Wildlife Refuge
			 System entraps law-abiding gun owners while at units of the National Park
			 System and the National Wildlife Refuge System.
				(6)The Federal laws
			 should make it clear that the second amendment rights of an individual at a
			 unit of the National Park System or the National Wildlife Refuge System should
			 not be infringed.
				3.Protecting the
			 right of individuals to bear arms in units of the National Park System and the
			 National Wildlife Refuge SystemThe Secretary of the Interior shall not
			 promulgate or enforce any regulation that prohibits an individual from
			 possessing a firearm including an assembled or functional firearm in any unit
			 of the National Park System or the National Wildlife Refuge System if—
				(1)the individual is
			 not otherwise prohibited by law from possessing the firearm; and
				(2)the possession of
			 the firearm is in compliance with the law of the State in which the unit of the
			 National Park System or the National Wildlife Refuge System is located.
				III
			1.Short titleThis title may be cited as the
			 Government Real Estate Accountability
			 and Transparency Act of 2008.
			2.Annual report
			 detailing amount of land owned by Federal Government and the cost of Government
			 land ownership to taxpayers
				(a)Annual
			 Report
					(1)In
			 generalSubject to paragraph (2), not later than May 15, 2009,
			 and annually thereafter, the Director of the Office of Management and Budget
			 (referred to in this section as the Director) shall ensure that
			 a report that contains the information described in subsection (b) is posted on
			 a publicly available website.
					(2)Extension
			 relating to certain segment of reportWith respect to the date on
			 which the first annual report is required to be posted under paragraph (1), if
			 the Director determines that an additional period of time is required to gather
			 the information required under subsection (b)(3)(B), the Director may—
						(A)as of the date
			 described in paragraph (1), post each segment of information required under
			 paragraphs (1), (2), and (3)(A) of subsection (b); and
						(B)as of May 15,
			 2010, post the segment of information required under subsection
			 (b)(3)(B).
						(b)Required
			 informationAn annual report described in subsection (a) shall
			 contain, for the period covered by the report—
					(1)a description of
			 the total quantity of—
						(A)land located
			 within the jurisdiction of the United States, to be expressed in acres;
						(B)the land
			 described in subparagraph (A) that is owned by the Federal Government, to be
			 expressed—
							(i)in
			 acres; and
							(ii)as
			 a percentage of the quantity described in subparagraph (A); and
							(C)the land
			 described in subparagraph (B) that is located in each State, to be expressed,
			 with respect to each State—
							(i)in
			 acres; and
							(ii)as
			 a percentage of the quantity described in subparagraph (B);
							(2)a description of
			 the total annual cost to the Federal Government for maintaining all parcels of
			 administrative land and all administrative buildings or structures under the
			 jurisdiction of each Federal agency; and
					(3)a list and
			 detailed summary of—
						(A)with respect to
			 each Federal agency—
							(i)the
			 number of unused or vacant assets;
							(ii)the replacement
			 value for each unused or vacant asset;
							(iii)the total
			 operating costs for each unused or vacant asset; and
							(iv)the length of
			 time that each type of asset described in clause (i) has been unused or vacant,
			 organized in categories comprised of periods of—
								(I)not more than 1
			 year;
								(II)not less than 1,
			 but not more than 2, years; and
								(III)not less than 2
			 years; and
								(B)the estimated
			 costs to the Federal Government of the maintenance backlog of each Federal
			 agency, to be—
							(i)organized in
			 categories comprised of buildings and structures; and
							(ii)expressed as an
			 aggregate cost.
							(c)Use of existing
			 annual reportsAn annual report required under subsection (a) may
			 be comprised of any annual report relating to the management of Federal real
			 property that is published by a Federal agency.
				IV
			1.Short titleThis Act may be cited as the
			 No Trespassing Act of
			 2008.
			2.Notification
			 requirementThe Secretary of
			 the Interior shall not approve a management plan for a National Heritage Area
			 unless the local coordinating entity of the proposed National Heritage Area
			 provides written notification through the United States mail of the designation
			 to each individual who resides, or owns property that is located, in the
			 proposed National Heritage Area.
			3.Written consent
			 requirementWith respect to
			 each National Heritage Area, no employee of the National Park Service or member
			 of the local coordinating entity of the National Heritage Area (including any
			 designee of the National Park Service or the local coordinating entity) may
			 enter a parcel of private property located in the National Heritage Area
			 without the written consent of the owner of the parcel of property.
			V
			1.Short titleThis Act may be cited as the
			 Taxpayer Property Protection Act of
			 2008.
			2.Requiring
			 citizen approval of Government land grabs
				(a)In
			 generalSubject to subsections (b) and (c), the Department of the
			 Interior, the Department of Energy, and the Forest Service, acting individually
			 or in coordination, shall not assume control of any parcel of land located in a
			 State unless the citizens of each political subdivision of the State in which a
			 portion of the parcel of land is located approve the assumption of control by a
			 referendum.
				(b)National
			 emergenciesThe requirement described in subsection (a) shall not
			 apply in the case of a national emergency, as determined by the
			 President.
				(c)Private
			 landownersThe requirement described in subsection (a) shall not
			 apply in the case of an exchange between a private landowner and the Federal
			 Government of a parcel of land.
				(d)Duration of
			 approval
					(1)In
			 generalWith respect to a parcel of land described in subsection
			 (a), the approval of the citizens of each political subdivision in which a
			 portion of the parcel of land is located terminates on the date that is 10
			 years after the date on which the citizens of each political subdivision
			 approve the control of the parcel of land by the Department of the Interior,
			 the Department of Energy, or the Forest Service under that subsection.
					(2)Renewal of
			 approvalWith respect to a parcel of land described in subsection
			 (a), the Department of the Interior, the Department of Energy, or the Forest
			 Service, as applicable, may renew, by referendum, the approval of the citizens
			 of each political subdivision in which a portion of the parcel of land is
			 located.
					VI
			1.Short titleThis Act may be cited as the
			 Do No Harm Act of
			 2008.
			2.Guarantee of no
			 adverse affects to citizens as a result of a National Heritage Area
			 designationEach National
			 Heritage Area designation shall not take effect until the date on which the
			 President certifies that—
				(1)the designation
			 of each proposed National Heritage Area will not cause an adverse impact
			 on—
					(A)agricultural or
			 livestock production within the proposed National Heritage Area;
					(B)energy
			 exploration and production within the proposed National Heritage Area;
					(C)critical
			 infrastructure located within the proposed National Heritage Area, including
			 the placement and maintenance of—
						(i)electric
			 transmission and distribution lines (including related infrastructure);
			 and
						(ii)natural gas
			 pipelines (including related infrastructure); and
						(D)the affordability
			 of housing; and
					(2)with respect to
			 each State in which there is located a proposed National Heritage Area, the
			 total deferred maintenance backlog of the State is an amount not greater than
			 $50,000,000, as reported by the Director of the National Park Service to the
			 Federal Accounting Standards Advisory Board.
				
	
		April 3, 2008
		Read the second time and placed on the
		  calendar
	
